IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-20-00237-CV

                         IN RE H&S HOKE RANCH, LLC


                                 Original Proceeding

                           From the County Court at Law
                               Walker County, Texas
                              Trial Court No. 12831CV


                           DISSENTING OPINION


       H&S Hoke Ranch, LLC (Hoke) seeks a writ of mandamus compelling the trial

court to set aside an order denying its plea to the jurisdiction and motion to transfer.

Because I would deny the petition for writ of mandamus, I respectfully dissent.

       Breviloba, LLC filed an eminent domain action in the county court at law to

acquire pipeline easements across Hoke’s property. Hoke filed counterclaims alleging

damages in excess of $200,000. After two years of litigation and a few adverse rulings

from the trial court, Hoke sought a transfer of the case to the district court. It is from the
trial court’s order denying the transfer that Hoke seeks relief.

        Section 25.0003 of the Government Code provides that:

        (c) In addition to other jurisdiction provided by law, a statutory county court
        exercising civil jurisdiction concurrent with the constitutional jurisdiction
        of the county court has concurrent jurisdiction with the district court in:

                (1) civil cases in which the matter in controversy exceeds $500 but
                does not exceed $200,000, excluding interest, statutory or punitive
                damages and penalties, and attorney's fees and costs, as alleged on
                the face of the petition;

TEX. GOV’T CODE ANN. § 25.0003 (c) (Emphasis added).1

        Section 25.0003 specifically provides the jurisdiction granted to statutory county

courts, subject to certain specific limitations, and “in addition to other jurisdiction

provided by law.” For those cases where jurisdiction is not otherwise provided by law,

the limits of Section 25.0003 apply. Therefore, the limits on the amount in controversy

set out in Section 25.0003 of the Texas Government Code apply only to civil cases in which

jurisdiction is not otherwise provided by law.

        In eminent domain actions, Section 21.001 of the Texas Property Code provides

the “other jurisdiction” envisioned in Section 25.0003. Section 21.001 states that “district

courts and county courts at law have concurrent jurisdiction in eminent domain cases.”

TEX. PROP. CODE ANN. § 21.001. Section 21.001 of the Texas Property Code provides the

county court at law jurisdiction over eminent domain actions without limitation as to the



1For cases filed on or after September 1, 2020, the limit is $250,000. TEX. GOV’T CODE ANN. § 25.0003; 2019
Tex. Sess. Law Serv. Ch. 696 (S.B. 2342).


In re H&S Hoke Ranch                                                                                Page 2
amount in controversy. As a result, the jurisdictional limits of Section 25.0003 of the Texas

Government Code do not control the eminent jurisdiction created by Section 21.001 of the

Texas Property Code.

       Section 21.002 of the Texas Property Code provides:

       If an eminent domain case is pending in a county court at law and the court
       determines that the case involves an issue of title or any other matter that
       cannot be fully adjudicated in that court, the judge shall transfer the case to
       a district court.

       TEX. PROP. CODE ANN. § 21.002. There is no issue of title in this proceeding. Hoke

argues, and the majority agrees, that because its’ counterclaims are in excess of the trial

court's jurisdictional limits, the counterclaims are a “matter that cannot be fully

adjudicated in that court.” I disagree. As previously discussed, Section 21.001 of the

Texas Property Code provides the county court at law with jurisdiction of eminent

domain cases without limitation as to the amount in controversy. Therefore, this case

does not involve a matter that cannot be fully adjudicated in the county court at law. The

Legislature could have included language in Section 21.002 specifically providing that

eminent domain cases with an amount in controversy over $200,000 shall be transferred

to the district court, but chose not to do so.      It is a well-settled rule of statutory

construction that every word of a statute must be presumed to have been used for a

purpose, and those excluded must be presumed to have been likewise excluded. In re

A.A.G., 303 S.W.3d 739, 740 (Tex. App. — Waco 2009, no pet.).

       In reading Sections 21.001 and 21.002 of the Texas Property Code and Section


In re H&S Hoke Ranch                                                                     Page 3
25.0003 of the Texas Government Code together, a finding that the county court at law

has concurrent jurisdiction with the district court on eminent domain cases without

limitation or jurisdictional amount qualifier gives effect to all provisions.        To find

otherwise allows litigants to do exactly what Hoke did in this case, wait and see how the

trial court rules on certain issues and, if those rulings are unfavorable, file a counterclaim

in excess of the jurisdictional amount to have the case removed to the district court. This

interpretation would allow a type of “forum shopping” the legislature has gone great

lengths to prevent in other causes of action.

       Because I agree with the trial court’s order denying Hoke’s plea to the jurisdiction

and motion to transfer, I would deny the petition for writ of mandamus. Because the

Court conditionally grants the petition for writ of mandamus, I respectfully dissent.




                                                         JOHN E. NEILL
                                                         Justice

Dissenting opinion delivered and filed May 28, 2021




In re H&S Hoke Ranch                                                                    Page 4